Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 1-6 and 9-14 under 35 U.S.C. 101 is withdrawn in view of the claims amendment.

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-20 are allowed. No reason for allowance is necessary, as the record is clear in light of the amendment to the claims filed 02/16/2021, further search conducted, persuasive arguments filed 02/16/2021 and the prosecution history. See MPEP 1302.14(I).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Communications Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIAN STOICA whose telephone number is (571)270-1955.  The examiner can normally be reached on Monday-Friday 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        2-26-2021